DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 10/5/2022 (in response to the Non-Final Office Action of 9/29/2022) have been fully considered, but are not persuasive.
Applicant argues that the cited reference Diwan et al. (U.S. Pat. Appl. Pub. No. 2016/0291209) does not disclose or suggest all of the limitations of the present Claim 10 (Remarks of 10/5/2022, pages 6-7).  Specifically, Applicant argues that Diwan fails to disclose the claimed:  each wire including embedded organic moieties.  In the Non-Final Office Action of 9/29/2022, the Examiner identified layer 13 of Diwan as including the embedded organic moieties (see paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).  Applicant argues that because layer 13 of Diwan is a continuous conformal coating and is therefore not divided into individual wires or grid, layer 13 does not comprise part of “each wire” (Ibid).
However, Applicant appears to be arguing limitations which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  MPEP § 2145, Section VI, citing In re Van Geuns, 988 F.2d 1181; 26 USPQ2d 1057 (Fed. Cir. 1993).
In the present case, the claims do not require a physical discontinuity between portions of each wire which include the embedded organic moieties.  The present claims merely require that each wire includes embedded organic moieties.  In Diwan, the wires may be identified as the protrusions which project upward from the substrate 11 (see FIGS. 1-6 of Diwan).  Such protrusions include layer 13 at upper portions and side portions of the protrusions (Ibid).  Thus, each wire of Diwan includes embedded organic moieties.  Diwan also discloses, or renders obvious, the newly-presented limitations of Claims 10-13, as explained in the rejections below.
Consequently, Applicant’s arguments are not persuasive, and Claims 10-13 remain rejected based upon the previously-cited Diwan reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diwan et al., US 2016/0291209 (previously-cited in the Non-Final Office Action of 9/29/2022).
Regarding Claims 10 and 11, Diwan discloses:  A wire grid polarizer (WGP) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
wires on a face of a substrate (protrusions on the upper face of substrate 11; FIGS. 1-6 of Diwan);
with channels between adjacent wires (gaps G between the protrusions; FIGS. 1-6 of Diwan);
each wire including embedded organic moieties (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan);
each wire includes a reflective rib (at least one of layer 14 and layer 15 can be reflective, e.g., aluminum; paragraph [0062] and FIGS. 1-6 of Diwan) plus a transparent rib, an absorptive rib, or both (the portions of the protrusions comprising upper layer 13 [and side layers 13] are necessarily transparent for the device to function as a polarizer [WGP], and thus may be identified as transparent ribs; paragraphs [0002], [0050] of Diwan).

Diwan does not appear to explicitly disclose:  in the reflective rib, in the transparent rib, in the absorptive rib, or combinations thereof, .gtoreq.0.1% and .ltoreq.50% of atoms are part of the organic moieties, or wherein a mass percent of the organic moieties in the wire is .gtoreq.0.1% and .ltoreq.20%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed because Diwan discloses the known effects of providing specific quantities of the chemicals/compounds of layer 13, including with respect to bonding sites and number of bonds and their effect on avoiding bonding with undesired chemicals and improving resiliency, as well as molecular weight and its effect on permitting vapor-deposition method and providing sufficient hydrophobicity (see, e.g., paragraphs [0023], [0060], [0065], [0068]-[0072] of Diwan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed quantities of organic moieties in accordance with mere discovery of optimum or workable ranges based on the known factors of avoiding undesired chemical bonding, improving resiliency, permitting vapor-deposition method, and providing sufficient hydrophobicity, as evidenced by paragraphs [0023], [0060], [0065], [0068]-[0072] of Diwan.

Regarding Claim 12, Diwan discloses:  wherein the organic moieties include --CH.sub.3, --CH.sub.2CH.sub.3, or both (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).

Regarding Claim 13, Diwan discloses:  wherein all organic moieties include .ltoreq.3 carbon atoms (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).

Allowable Subject Matter
Claims 1-9 and 15-20 are allowable.  Claim 14 depends upon a rejected base claim (Claim 10), but would be allowable if rewritten to include all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image1.png
    47
    469
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image2.png
    109
    501
    media_image2.png
    Greyscale



With respect to Claim 14, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image3.png
    169
    570
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image4.png
    78
    572
    media_image4.png
    Greyscale



With respect to Claim 15, although the prior art discloses various optical devices, including:


    PNG
    media_image5.png
    93
    499
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image6.png
    93
    499
    media_image6.png
    Greyscale


With respect to Claims 2-9 and 16-20, these claims each depend from either Claim 1 or Claim 15, and are therefore allowable for at least the reasons explained above.

Examiner Note – Consider Entirety of Reference
Although various text and figures of the cited reference have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of the reference, including portions which have not been specifically cited by the Examiner.

Examiner Note – Legibility of Claim Amendments
The amendments (underlined and stricken-though portions of text) in the claims filed 10/5/2022 may have been written in a light color font.  In all future documents, Applicant should use a dark color font for all strike-through, double-bracketed, and underlined portions, preferably black.  Please consult 37 C.F.R. § 1.52, Sections (a)(1)(iv) and (a)(1)(v).
Future documents which do not comply with the dark color font requirement may be considered non-compliant and refused entry.  Applicant's cooperation in this matter is appreciated.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872